Turner, J., dissenting: I am unable to agree that the record fails to show that the business of the taxpayer was depressed during the base period by the circumstances claimed by petitioner, namely, the competition of the so-called itinerant truckers and the free distributions of surplus commodities by the Federal Government. I do agree that by and during the base period the trucker competition was on the wane and that the effects of such competition alone would not justify qny relief. The full impact of the distribution of surplus commodities, however, was felt during the base period, and it is my view that petitioner is entitled to some relief, even though not substantial, if such distribution of surplus commodities was a qualifying factor under the statute. It is thus necessary, in my opinion, to decide whether our prior decisions in Acme Breweries, 14 T. C. 1034, Packer Publishing Co., 17 T. C. 882, and Norfolk & Chesapeake Coal Co., 18 T. C. 904, are controlling. As being indicative that the depression, if any, of petitioner’s base period income was not due to the two factors as claimed, the majority opinion stresses the increase in petitioner’s operating expenses for the base period over its operating expenses for the prior periods relied upon by petitioner as normal. It is, of course, a shown fact that as the years passed petitioner’s operating expenses had increased and that absent such increase, its average base period net income would have been higher. Granted that such was the case, that does not mean that petitioner’s average base period net income was not depressed by the circumstances relied upon. Those circumstances depressed sales, and certainly it does not follow that in making added sales petitioner’s operating expenses would have increased materially, or even ratably. And, if not, it would follow that with the rise in sales, absent the depressing factors, there would have been a corresponding increase in net income. See and compare Morrow-Thomas Hardware Co., 22 T. C. 781.